—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered October 21, 1996, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in its Sandoval ruling is without merit. The trial court did not improvidently exercise its discretion in ruling that should the defendant choose to testify, the prosecutor would be permitted to cross-examine him regarding a prior conviction for criminal possession of a weapon (see, People v Gray, 84 NY2d 709, 712; People v Sandoval, 34 NY2d 371; People v Williams, 249 AD2d 427).
Many of the challenged comments made by the prosecutor are unpreserved for appellate review (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951). In any event, any improper comments were harmless in light of the overwhelming evidence of his guilt (see, People v Galloway, 54 NY2d 396; People v Crimmins, 36 NY2d 230; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837 for reason stated below).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Altman, Krausman and Florio, JJ., concur.